Citation Nr: 0809690	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. § 
1151.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
August 1967 and from April 1969 to October 1970.  The veteran 
died in July 2003 and the appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
cause of the veteran's death.  

In September 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDING OF FACT

The medical evidence preponderates against a finding that the 
veteran's death was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault, and is not the result of an 
event that was not reasonably foreseeable in furnishing such 
treatment.




CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 
3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1)(2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The Board has considered the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 based on the 
veteran's VA treatment, and more specifically as alleged by 
the appellant, as a result of the prescription of Oxycodone 
and Citalopram by the VA causing toxicity.  The Board notes 
that the appellant's claim under 38 U.S.C.A. § 1151 was filed 
after October 1, 1997 and as such must be adjudicated in 
accord with the current version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97, 62 Fed. Reg. 15566 (1997).  Thus, to 
prevail, the appellant must show that the veteran's death was 
either an unforeseen event or the result of VA negligence, or 
in other words, that VA was at fault in the veteran's death.

The veteran served on active duty from June 1967 to August 
1967 and from April 1969 to October 1970.  He died in July 
2003.  The death certificate lists the immediate cause of 
death as Oxycodone and Citalopram toxicity.  The manner of 
death was determined to be an accident.  

In July 2003, the veteran was found slumped in his car.  He 
was covered in emesis, was unresponsive, and did not have any 
palpable pulses.  Paramedics who arrived on the scene with 
the ambulance attempted to revive him enroute to the 
emergency room.  These attempts were continued at the 
hospital; however, they proved to be unsuccessful and the 
veteran expired.  The report of the autopsy showed that 
Jackson County Medical Examiner determined that the cause of 
death was Oxycodone and Citalopram toxicity.  

The veteran's widow, who is a registered nurse, has filed a 
claim for service connection for the cause of the veteran's 
death.  She contends that the toxicity was caused by (1) the 
use of Oxycodone in conjunction with Citalopram; (2) an over 
prescription of Oxycodone by the VA; and (3) the prescription 
of Oxycodone despite the veteran's diagnosis of hepatitis C.  
The Board notes that the appellant's contention that VA 
caused the veteran's death by prescribing drugs, to which he 
was addicted, has been addressed by another medical opinion 
that will be discussed below.

The veteran's VA medical records indicate that he did suffer 
from chronic hepatitis C.  The VA medical records also 
indicate that at the time of his death, the veteran had 
prescriptions for both Oxycodone and Citalopram, among 
multiple other prescription drugs.  Oxycodone tablets in two 
doses had been prescribed on July 3, 2003.  One to two of the 
5 milligram tablets were to be taken every four hours as 
needed for breakthrough pain; one of the SA 40 milligram 
tablets was to be taken every 12 hours for pain.  The VA 
medical evidence also confirms that 40 milligram doses of 
Citalopram had been prescribed in February 2003.  

As noted above, the veteran's widow originally contended that 
VA had caused the veteran's death by prescribing the 
Oxycodone to which he was addicted.  The RO requested a 
medical opinion in response to this contention, asking 
whether the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the part of the VA, or whether 
the veteran's death was the result of any event that was not 
reasonably foreseeable.  A response was provided in February 
2005 by Dr. D. McGraw, who reported that the veteran had a 
chronic pain condition for which he was treated with narcotic 
analgesics, including Oxycodone, and a long psychiatric 
history, for which Citalopram was one of his psychiatric 
medications.  Dr. McGraw indicated that the 
addiction/dependence often becomes an unavoidable problem in 
the management of chronic pain, but that there was no 
overdosing of these medications.  Dr. McGraw further pointed 
out that if these medications were taken accordingly, the 
toxicity should not have resulted.  Dr. McGraw concluded that 
there was no clear evidence that the veteran's death was the 
result of carelessness, negligence, lack of proper skill, or 
error of judgment on the part of those administering his 
care, nor any clear evidence that the veteran's death was the 
result of an event that was reasonably foreseeable by a 
reasonable health care provider.

As the opinion provided by Dr. McGraw did not address the 
other contentions set forth by the veteran's widow, the Board 
requested an Expert Medical Opinion.  The opinion was 
requested by the Board in March 2007.

At her September 2006 Travel Board hearing, the appellant 
testified that the veteran was taking 17 medications which 
included Oxycontin twice a day and PRN (as occasion 
requires).  He was also taking Citalopram, an anti-anxiety 
drug.  The appellant testified that it was written in the 
veteran's chart that he was not to be prescribed Oxycontin 
because he was addicted.  The appellant contends that the 
veteran was taking his medications as prescribed and had not 
overdosed, but that the prescribed medication led to 
toxicity.  The appellant indicated that she was trying to 
monitor the veteran's medication intake, but she could not 
because he had the medication locked away.

In May 2007 an opinion was rendered by S. Ghoshroy, M.D., of 
the VA Boston Healthcare System.  It was noted that the 
veteran was being treated and followed by the VA for a 
history of post-traumatic stress disorder (PTSD)/depression, 
substance abuse, hepatitis C, chronic pain, hypertension, 
among multiple other problems.  He was closely followed by 
primary care, the GI clinic, mental health, and the pain 
clinic.  The pain clinic attempted to treat his chronic pain 
with a combination of long acting Oxycodone and short acting 
Oxycodone for breakthrough pain which, the physician noted, 
was not unusual and was in accordance with the current 
standard of care.

Dr. Ghoshroy addressed the questions posed in the Medical 
Opinion Request of March 2007.  Dr. Ghoshroy noted that there 
was no contraindication of using Oxycodone and Citalopram 
together in the normal doses, though one needed to exercise 
caution in patients with hepatic impairment.  She stated 
hepatic impairment can cause decreased clearance of 
Citalopram over time.  There was no indication of severe 
hepatic impairment in this veteran with elevated AST/ALT, but 
normal bilirubin.  Combination of Citalopram and Valproic 
acid would have been cause for concern, but Valproic acid was 
discontinued in February 2003.  Dr. Ghoshroy indicated it 
would be difficult to determine the cause of toxicity as both 
medications were prescribed appropriately in less than 
maximal dose.  It was however possible to have decreased 
clearance of this medication which could cause a problem over 
time.  The veteran; however, was monitored closely by both GI 
and mental health clinics and did not present any complaints 
or sudden change in liver function tests associated with 
initiating Citalopram.  The veteran was deemed to be stable 
on this regimen for quite some time prior to his death.

Dr. Ghoshroy noted that Oxycodone use is not contraindicated 
for treatment of chronic pain in patients with chronic 
hepatitis B and hepatitis C in the doses prescribed.  The 
dosage needed to be adjusted only in patients with severe 
hepatic insufficiency which the veteran did not have.  There 
was no evidence of severe hepatic insufficiency described in 
this veteran.

Dr. Ghoshroy indicated that Oxycodone (long acting) was 
prescribed in the dose of 40 milligrams, twice daily.  Far 
higher doses are permissible in veterans with tolerance 
issues.  Use of short acting Oxycodone for breakthrough pain 
was also not unusual.  If used in prescribed doses of 5 
milligrams, 1-2 tablets every four hours, the combined total 
dose would not be considered excessive.  The physician stated 
that in a patient with a documented history of substance 
abuse, treatment of chronic pain with narcotics poses a 
difficult challenge.  It is difficult to ascertain if the 
veteran took his pain medications as prescribed.  He was 
appropriately followed by the pain clinic and had been on a 
stable regimen over a long period of time.  There was no 
indication of escalating dose prior to the veteran's death on 
his chart reviewed.  He had been tried on various regimens 
until this regimen gave him adequate pain control.  

In 2007, the appellant submitted medical records from North 
Kansas City Hospital dated in 1986, selected VA treatment 
records, and other documents with a waiver of agency of 
original jurisdiction (AOJ) consideration.  The newly 
submitted evidence is essentially irrelevant to the issue on 
appeal since it contains treatment records already of record 
with additional comments written on the medical records by 
the appellant as well as separate comments by the appellant.  
The appellant also sent a copy of her marriage certificate, a 
copy of the veteran's DD-214, and a copy of the veteran's 
death certificate; all duplicative of information in the 
claims file.  The appellant sent copies of prescriptions for 
Oxycodone at 5 and 40 milligram strengths, as acknowledged by 
Dr. Ghoshroy as being the prescribed amount.  The appellant 
noted on the prescription copies that the 180 tablets should 
not have been prescribed for a patient who was addicted to 
the medication.  However, as Dr. Ghoshroy explained in her 
opinion, the prescribed amount should not have caused 
toxicity if taken as prescribed.

The appellant also included in her 2007 a newspaper article 
titled "OxyContin Maker Pleads Guilty".  The article 
indicated that three current and former executives pleaded 
guilty to misleading regulators, doctors, and patients about 
the drug's risk of addiction.  

The Board finds that the VA physicians who offered the 
February 2005 and March 2007 opinions reviewed the veteran's 
claims file thoroughly and considered the appellant's 
contentions regarding the alleged negligence on the part of 
VA healthcare professionals.

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's cause of 
death was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or was the result of an event that was not 
reasonably foreseeable.

In addition, the Board considered the newspaper article 
submitted in support of the appellant's claim.  This article, 
however, does not address the individual specifics of the 
appellant's case.  Hence, it is of minimal probative value.  
Sacks v. West, 11 Vet. App. 314 (1998)

In summary, compensation is not warranted for benefits for 
the cause of the veteran's death due to VA medical treatment, 
because the weight of the evidence preponderates against a 
grant of these benefits under 38 U.S.C.A. § 1151.  In 
reaching this conclusion, the Board has considered the 
applicability of VA's longstanding benefit-of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the claim in relative equipoise.  As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In October and November 2003, prior to the initial 
adjudication of the appellant's claim, the appellant was 
provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the appellant 
that she had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
(evidence must be received by the Secretary within one year 
from the date notice is sent).  She was not specifically 
instructed to submit any pertinent evidence in her 
possession, and she was not given the specific notice 
required by Hupp, supra.  Nonetheless, both the March 2004 
rating decision and the February 2005 statement of the case 
contained information concerning the disabilities for which 
service connection was in effect at the time of the veteran's 
death, so the appellant had actual knowledge of those 
disabilities. Moreover, she specifically argued that the 
veteran's service-connected PTSD and knee disability 
inadvertently played a role in causing the veteran's death as 
he was taking medication for pain and anxiety.

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C. § 1151 is 
denied.  Matters concerning the disability and the effective 
date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, appropriate VA medical 
opinions were obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


